Citation Nr: 0927760	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
bilateral lower extremities, to include as secondary to a 
service-connected low back disability.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected low 
back disability.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

4.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.

5.  Whether there was clear and unmistakable error in a July 
1993 rating decision which assigned an effective date in July 
1991 for service-connected posttraumatic stress disorder.

6.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on being housebound.

7.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.

8.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.

9.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

10.  Entitlement to a prestabilization rating from the date 
of separation from active military service in January 1973.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1967, and from June 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) and Board remand.  

The issues of entitlement to service connection for a skin 
disorder, entitlement to an increased rating for a low back 
disorder, entitlement to special monthly compensation (SMC) 
based on the need for regular aid and attendance of another 
person or on being housebound, entitlement to a certificate 
of eligibility for financial assistance in the purchase of 
automobile and adaptive equipment or for adaptive equipment 
only, and entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
a current loss of use of the bilateral lower extremities. 

2.  The evidence of record demonstrates that a cervical spine 
disorder is not related to active military service and is not 
proximately due to or the result of a service-connected low 
back disability.

3.  The unappealed July 1993 rating decision, which granted 
service connection for posttraumatic stress disorder (PTSD), 
and assigned a 100 percent disability evaluation, effective 
July 18, 1991, considered the correct evidence and law as it 
then existed, did not involve an error that would undebatably 
lead to a different result if such error had not been made, 
and was supported by the evidence then of record.  The 
effective date for the Veteran's PTSD was adjusted by a 
September 2001 rating decision to reflect an effective date 
of July 18, 1991, based upon a finding that the Veteran's 
claim for entitlement to service connection for PTSD was 
received on July 18, 1991, and not July 22, 1991. 

4.  At the time of the Veteran's discharge from active duty 
service in January 1973, he did not have PTSD consistent with 
an unstabilized condition with severe disability which made 
substantially gainful employment not feasible or advisable, 
and he did not have PTSD which involved unhealed or 
incompletely healed wounds or injuries producing the 
likelihood of a material impairment of employability.


CONCLUSIONS OF LAW

1.  Loss of use of the bilateral lower extremities was not 
incurred in or aggravated by service, to include as due to a 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 

2.  A cervical spine disorder was not incurred in or 
aggravated by active military service, to include as due to 
or the result of a service-connected low back disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

3.  The July 1993 rating decision did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008). 

4.  The criteria for a prestabilization rating for the 
Veteran's service-connected PTSD from the time of his 
discharge from active duty service in January 1973 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.28 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim for revision of the July 
1993 rating decision, which granted an effective date in July 
1991, on the basis of CUE, the United States Court of Appeals 
for Veterans Claims (Court) has held that CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  Therefore, the regulations pertinent to VA's 
duties to notify and to assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

With respect to the Veteran's claims for entitlement to 
service connection for loss of use of the bilateral lower 
extremities and entitlement to service connection for a 
cervical spine disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a December 2008 readjudication, 
September 2008, January 2006, and April 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  The letters also essentially 
requested that the Veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. § 
3.159(b)(1).  Although the Veteran was not provided with 
notice of the evidence, information, and requirements 
necessary to establish entitlement to a prestabilization 
rating or the pertinent regulations concerning his claim for 
entitlement to a prestabilization rating from the time of 
discharge in January 1973, the Board finds that the Veteran 
has not been prejudiced thereby because the Veteran and his 
representative have demonstrated actual knowledge of the 
pertinent regulations.  Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007), rev'd on other grounds, Sanders v. 
Shinseki, 556 U.S. - (2009).  Specifically, during the 
Veteran's October 2004 hearing before the Board, the 
Veteran's representative discussed the relevant regulations 
and their requirements.  Moreover, the Veteran's 
representative again discussed the requirements of the 
pertinent regulations June 2004 and May 2009 briefs, as well 
as the evidence of record.  As the Veteran has been 
represented since the initiation of his appeal, and since the 
Veteran was present at the October 2004 hearing during which 
the requirements of the prestabilization regulations were 
discussed, the Board concludes that VA's failure to provide 
the Veteran with the regulations relevant to his claim for a 
prestabilization rating from the time of his discharge in 
January 1973 has not affected the essential fairness of the 
adjudication.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the RO requested the Veteran's Social Security 
Administration (SSA) records.  However, a June 2007 response 
from the SSA reveals that, after an exhaustive and 
comprehensive search, the Veteran's SSA records could not be 
located.  Id.  In addition, the Board acknowledges that, 
during a September 2005 VA examination, the Veteran reported 
that he had treatment at a hospital for a cervical spine 
disorder after an inservice accident.  However, the Veteran 
has not identified the name of the hospital or provided any 
additional information to allow VA to obtain these records.  
The duty to assist is not a "one-way street."  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran was provided with VA examinations pertaining to the 
issue of entitlement to service connection for a cervical 
spine disorder.  The Veteran has not indicated that he these 
examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although no VA 
examination for a prestabilization rating was provided in 
this case, none was required in this matter.  See 38 C.F.R. § 
4.28 (VA examination not required prior to assignment of 
prestabilization ratings).  In addition, no VA examination 
was provided with regard to the Veteran's claim for 
entitlement to service connection for loss of use of the 
bilateral lower extremities, but none was not required in 
this case because there is no evidence that the Veteran 
currently has loss of use of the bilateral lower extremities.  
See 38 C.F.R. § 3.159.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542- 43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A.  Loss of Use of the Bilateral Lower Extremities

The Veteran contends that he is entitled to service 
connection for loss of use of the bilateral lower 
extremities, to include as secondary to his service-connected 
low back disorder.  However, after a thorough review of the 
evidence in the Veteran's claims file, the Board concludes 
that service connection for loss of use of the bilateral 
lower extremities is not warranted because the evidence of 
record does not reflect that the Veteran currently has loss 
of use of the bilateral lower extremities.  

January 1973 and March 1973 VA examination reports reflect 
the Veteran's complaints that his bilateral lower extremities 
were bothering him.  Examination of the lower extremities was 
normal.  In a June 1997 VA treatment record, the Veteran 
reported that he needed a chairback lattice brace and the use 
of a wheelchair, because he could not walk anymore.  A July 
1997 VA treatment record reflects that the Veteran complained 
of left lower extremity numbness and tingling associated with 
back pain.  Physical examination showed that the Veteran 
ambulated with a cane on the right, and that he was wearing a 
corset.  The Veteran noted pain in the left hip with mild to 
moderate palpation.  There was decreased strength in the hip 
and the knee on the left.  There was also increased sensation 
to light touch on the left at the fourth and fifth 
dermatomes.  The diagnosis was chronic low back pain, with 
decreased strength and increased sensation of the left lower 
extremity and limited lower extremity flexibility, 
bilaterally.  A May 1998 VA spine examination reflects that 
the Veteran complained of low back pain with pain going down 
the lateral aspect of the left leg, which occurred with 
increased usage on activity.  A neurological examination was 
normal, and the VA examiner did not make any diagnosis 
pertaining to the Veteran's bilateral lower extremities.

A January 1998 VA treatment record reveals that the Veteran 
was using an electric scooter, but that he was able to walk 
short distances with a cane.  A January 2000 VA treatment 
record reflects that the Veteran was using a wheelchair after 
an altercation, but that he was walking fairly well as noted 
by witnesses.  In March 2000, the Veteran complained of 
chronic back pain with progressive leg weakness.  An April 
2000 VA treatment record indicates that the Veteran was using 
an electric scooter and that he had severe degenerative disc 
disease of the lumbosacral spine.  The Veteran noted that he 
could not do housework and that he wife helped him with 
ambulation.

In May 2000, the Veteran underwent an electromyography (EMG) 
for evaluation of left lumbosacral radiculopathy.  There was 
no EMG evidence of left lumbosacral radiculopathy.  A May 
2000 VA treatment record reflects that the Veteran requested 
assistance with personal care and homemaking, and noted that 
he could not cut the grass, he could not get out of his chair 
alone, he could not eat right, he could not sit for a long 
period of time, and he could not cook.  He noted that his 
wife helped him in the shower, but that she otherwise could 
not help him as a result of her depression.  The Veteran was 
referred to home care under VA fee two hours a day, three 
days a week, for twelve weeks.  Private medical treatment 
records from September 2000 show that the Veteran complained 
of chronic neck and back pain and that he wore a back brace 
and used a wheelchair.  The treatment records also reveal 
that the Veteran could ambulate with a cane.  

In March 2001, the Veteran underwent a VA examination.  He 
complained that he was wheelchair-bound and housebound, and 
that he required the daily assistance of his spouse who gave 
up her job to assist him.  He reported trouble dressing, 
toileting, feeding, and cooking.  The Veteran appeared to be 
in pain, but was appropriately dressed and wearing a back 
brace.  The Veteran noted that he was always in an electric 
wheelchair.  There were bilateral median neuropathies, and 
the Veteran was able to grip, self-feed, use buttons, and 
shave.  He reported that he needed help toileting and 
showering.  The examiner indicated that the Veteran had 
restrictions including that he could not bear weight on the 
left leg alone, but there were no contractures.  Deep tendon 
reflexes were good, but there was decreased sensation in the 
left lower extremity.  The Veteran could not transfer himself 
to his wheelchair.  There was decreased flexion of the left 
knee, and motion of the left lower extremity was decreased 
due to pain.  The Veteran's gait was unsteady, and he fell to 
the left.  A Romberg test was negative.  The diagnosis was 
L5-S1 sciatic impingement of the left lower extremity.  After 
referring to the Veteran's service-connected disabilities, 
including his PTSD and low back disability, as well as his 
nonservice-connected disabilities, including his cervical 
spine disability, the VA examiner concluded that the Veteran 
required the daily personal health care services of a skilled 
provider, without which the Veteran would require hospital, 
nursing home, or other institutional care.

An April 2001 VA treatment record shows that the Veteran 
reported that his wife helped him with dressing, putting on 
his back brace, toileting, showering, cooking, and cleaning.  
The Veteran reported that he spent most of his time in his 
basement workshop where he made jewelry and other crafts.  He 
stated that his wife gave up her job to attend to him.  He 
noted that arthritis in his shoulders and fingers limited his 
crafts, and that weakness and unsteadiness in his legs made 
it impossible for him to walk unassisted for more than 20 
yards.  

In May 2001, the Veteran underwent a VA spine examination.  
The report indicates that the Veteran had been issued a metal 
cane, a back brace, an electric wheelchair, and a lift chair 
for his low back disorder.  The Veteran complained that his 
back pain radiated to both of his knees, and that he was weak 
when attempting to stand from sitting.  He reported that he 
could walk to a very limited degree and complained of 
numbness and tingling in both feet to the ankles and both 
hands.  He stated that he almost always used a wheelchair if 
he was not sitting down, and that he could walk through his 
house like an old man would.  He noted that his electric 
scooter was his primary mode of transportation, and that he 
had a lift chair at home so he didn't have the pain of 
standing up.  The Veteran also reported that he rarely 
traveled, but noted that he attended a rock show the previous 
week.  He also indicated that he continued to drive.  
Examination revealed no postural abnormality or fixed 
deformity, 5/5 strength throughout despite marked give-way 
weakness, no muscle atrophy, 2/4 deep tendon reflexes 
throughout which were bilaterally symmetrical.  The Veteran's 
gait was noted to be unusual, as he stood with his right 
shoulder elevated and his arms in pronation and forward 
flexion.  He had exaggerated lumbar lordosis which normalized 
with ambulation.  The Veteran could rise from his wheelchair, 
but appeared to require maximum assistance in rising to 
standing.  No assistance was needed to return to the floor 
from the examination table, and the Veteran easily sat up 
from a lying position on the examination table.  The Veteran 
could walk without difficulty when given a supporting hand on 
his arm, and continued to walk without difficulty when the 
hand was removed.  The Veteran could also heel and toe walk 
without difficulty when given a supporting hand, and 
continued to heel and toe walk without difficulty when the 
hand was removed.  A Romberg test was unusual, but the 
examiner noted no abnormality when the Veteran performed the 
test with his eyes closed.  Tandem gait was also unusual and 
dramatic, but was found to be normal.  There was no 
physiological weakness in the lower extremities.  There was 
no diagnosis of a bilateral lower extremity disorder, and no 
indication that the Veteran had lost the use of his bilateral 
lower extremities.  

During an October 2004 Board hearing, the Veteran's 
representative observed that the evidence of record indicated 
that the Veteran had some limited ability with respect to his 
lower extremities, but that this was nothing close to a loss 
of use of the bilateral lower extremities, as the Veteran 
could still ambulate.  However, the Veteran testified that he 
had very limited use of his legs, and that he could not 
ambulate without the use of a cane, wheelchair, or electric 
cart.  He also stated that he lost the use of his legs 
approximately once per month when he did not take his 
medication.

In September 2005, the Veteran underwent another VA 
examination.  The Veteran complained of left knee pain with 
associated weakness, stiffness, and swelling, approximately 
once per month.  He stated that the knee was unstable and 
gave way on him periodically, and that there was easy 
fatigability.  The Veteran reported that he used a soft knee 
brace and took medication.  He reported that he used a cane 
70 percent of the time, a soft knee brace 80 percent of the 
time, and that he used a wheelchair in the past for brief 
periods of time, but only when he had severe flare-ups of his 
back or knee pain.  The Veteran stated that he had no limping 
at baseline and noted that he was not able to stand for more 
than 30 minutes because of his knee and his back, and that he 
could not walk for more than 10 minutes.  He indicated that 
he was unlimited in terms of sitting.  The Veteran also 
complained of low back pain radiating to both legs.  He 
reported episodic weakness in the legs during flare-ups, 
which occurred approximately three times per week, which 
lasted for about one hour with medication.  He stated that he 
could not get out of a chair or out of bed unassisted during 
a flare-up, and that he could not drive during a flare-up.  
The Veteran was not permanently bedridden and was ambulatory.  
He noted trouble getting in and out of the tub.

Physical examination revealed the Veteran to have slow, 
halting gait without circumduction, non-antalgic, and steady.  
After several feet, the Veteran suddenly grabbed the 
examiner's hand.  He was unable to stand on the toes of 
either foot for five seconds and had difficulty with toe, 
heel, and tandem walk.  A Romberg test was negative.  There 
was no use of cane, braces, or other assistive devices on 
examination.  Examination of the knees revealed no areas of 
visible swelling, but there were left greater than right 
Osgood-Schlatter deformities in the knees.  There was no knee 
pain or instability to the anterior, posterior, valgus, or 
varus stresses, and there were no knee joint effusions.  Knee 
tenderness was present diffusely on the left.  McMurray's and 
Apley's compression tests were negative.  There was pain with 
patellar compression, but no instability or grinding with 
patellar movement, and no crepitus.  The Veteran was unable 
to perform full deep knee bends.  There was no spasm or 
guarding.  Range of motion showed flexion of 137 degrees on 
the right and 125 degrees on the left.  Examination of the 
lumbosacral spine revealed a mild loss of lordosis.  There 
was diffuse mild tenderness during palpation of the lumbar 
paraspinal muscles.  There were no spinal deformities 
palpated, but there was mild spasm of the paraspinal lumbar 
musculature with mild guarding.  Multiple non-organic signs 
were positive including pain with simulated trunk rotation, 
overreaction to pain, straight leg raising discrepancy, give-
way weakness, non-anatomic pain distribution, and axial 
compression.  Range of motion revealed flexion to 78 degrees, 
extension to 21 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 25 degrees, right lateral rotation to 
28 degrees, and left lateral rotation to 27 degrees.  Sitting 
straight leg raising was limited at 60 degrees on the right 
and left, and lying straight leg raises were limited to 30 
degrees on the right and left.  Neurological examination 
showed 5/5 strength in all muscle groups with intact 
sensations to all modalities.  Reflex testing showed 2+ knee 
jerks and 1+ ankle jerks with no clonus.  There was no 
atrophy in the thigh or calf and toes were downgoing.  The 
diagnoses were lumbar spondylolisthesis with grade I at L5-S1 
and left knee chondromalacia patella.  There was no evidence 
of radiculopathy, spinal stenosis, or any other neurologic 
condition relating to the lumbar spine or nerve roots based 
on the records and examination.  There was also no objective 
evidence noted in the report that the Veteran had lost the 
use of his bilateral lower extremities.

The Board acknowledges that the evidence indicates that the 
Veteran has some bilateral lower extremity symptomatology, 
which may be related to his low back disorder.  In addition, 
the Board has considered the Veteran's use of a cane, a 
wheelchair, and an electric cart in his day-to-day 
ambulation.  However, the evidence does not show that the 
Veteran's bilateral lower extremity symptomatology results in 
a loss of use of the bilateral lower extremities.  The 
Veteran was regularly able to ambulate on his own, even 
though ambulation was noted to be limited.  The Board 
acknowledges that the Veteran has required assistance with 
many activities.  However, there is no indication that the 
Veteran currently, or at any time during the pendency of this 
appeal, has lost the use of his bilateral lower extremities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  The competent medical 
evidence establishes that the Veteran has the use of both 
lower extremities.  With no medical evidence of a current 
disorder manifested by loss of use of the bilateral lower 
extremities, service connection is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the Veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Cervical Spine Disorder

The Veteran contends that service connection for a cervical 
spine disorder, to include as due to a service-connected low 
back disability, is warranted.  In addition to his contention 
that his current cervical spine disorder was caused by his 
service-connected low back disability, the Veteran argues 
that his cervical spine disorder was caused by a motorcycle 
accident which occurred during service.  During his October 
2004 hearing before the Board, the Veteran testified that he 
injured his cervical spine in either 1969 or 1970 when he was 
involved in a motorcycle accident.  He stated that he 
received treatment from a hospital in Pennsylvania, but that 
he could not recall the name of the hospital.  He reported 
that he had neck pain immediately after the accident, and 
that his neck pain has continued since that time.  

The Veteran's service treatment records reflect one complaint 
of neck stiffness during service.  A January 1967 separation 
examination and a July 1968 enlistment examination indicate 
that the Veteran's neck and cervical spine were normal.  A 
July 1970 treatment record reflects the Veteran's complaints 
of a stiff neck after sleeping.  Physical examination showed 
no limitation of motion or soreness in the neck muscles.  The 
diagnosis was muscle strain.  A January 1971 record indicates 
that the Veteran underwent Article 15 proceedings for failure 
to reduce speed to avoid a collision in December 1970.  A 
November 1972 examination also reflects that the Veteran's 
neck and spine were normal.  Moreover, the November 1972 
examination report reflects a stamp dated in January, 
presumably January 1973 when the Veteran was discharged from 
service, in which the Veteran certified that there were no 
changes in his physical condition since his last examination.  
On a report of medical history, completed in November 1972, 
the Veteran denied a history of arthritis, bone or joint 
deformity, and back trouble.

December 1982 VA treatment records reflect the Veteran's 
complaints of neck pain.  The Veteran reported a possible 
injury in 1969, and complained of neck pain since that time.  
The diagnosis was degenerative joint disease of the cervical 
spine.  The Veteran was provided with a soft cervical collar 
for support.  A February 1983 VA treatment record notes the 
Veteran's complaints of backache in his neck.  Mobility of 
the spine was noted to be very good.  A July 1997 VA 
treatment record notes the Veteran's complaints of tightness 
in his back and neck.  

A January 2000 VA treatment record indicates that the Veteran 
complained of neck pain following an altercation.  VA 
treatment records from May 2000 note a history of cervical 
degenerative disc disease.  A May 2000 EMG showed no evidence 
of left cervical radiculopathy.  A May 2000 magnetic 
resonance imaging scan (MRI) report of the Veteran's spine 
reflects the Veteran's complaints of cervical neck pain and 
mid-neck pain.  The MRI revealed mild discogenic disease of 
the cervical spine and apparent increased T2 signal within 
the cervical cord, most likely artifactual due to motion and 
low field strength in the magnet.  A March 2001 VA treatment 
record reflects the Veteran's complaints of cervical spine 
pain.  

Private medical treatment records from September 2000 reflect 
the Veteran's complaints of chronic neck pain.  Physical 
examination showed that the Veteran was unable to extend his 
neck.  However, no limitation of motion, masses, or thyroid 
tenderness, nodules, or swelling was noted.  

In May 2001, the Veteran underwent a VA spine examination.  
The Veteran reported that he was involved in a motor vehicle 
accident in 1971 during service and that he whipped his neck 
during the accident.  He also noted that, while playing 
baseball as a catcher in the summer of 1972, a baseball hit 
his head in the left occipital region.  He indicated that he 
lost consciousness for a couple of seconds at that time, but 
did not seek medical treatment.  The Veteran complained of 
constant aching low back pain and headaches.  Physical 
examination showed no objective evidence of painful motion, 
spasm, weakness, or tenderness.  There was no postural 
abnormality or fixed deformity.  Range of motion of the 
cervical spine showed active flexion to 55 degrees and 
passive flexion to 60 degrees, left lateral bending to 40 
degrees, right lateral bending to 45 degrees, and bilateral 
rotational bending to 50 degrees.  An April 2001 MRI of the 
cervical spine showed moderate broad-based right paracentral 
and foraminal C4-5 disc herniation producing mild right 
anterior cord compression and probable right C5 nerve root 
compression, moderate right C4 foraminal stenosis, diffuse 
disc bulging at C5-6 producing mild right C6 foraminal 
stenosis, and small left paracentral T2-3 disc protrusion 
without cord compression.  The diagnosis was cervical 
degenerative disc disease with mild anterior cord compression 
and probable right C5 nerve root compression.  After 
reviewing the Veteran's claims file and conducting an 
interview and examination of the Veteran, the VA examiner 
concluded that it was "unlikely that the veteran has a 
cervical spine condition . . . that is related to his 
service-connected residuals of low back injury."  The VA 
examiner explained that it was "at least as likely as not 
that his back reinjury in 1994 is the more likely etiology 
for his current condition."  The Board observes that a 
January 1994 treatment record shows that the Veteran 
reinjured his low back during karate lessons.

A February 2003 VA treatment record reflects a diagnosis of 
lower neck pain with history of degenerative changes.  The 
treatment record also indicates that the Veteran reported 
right lateral forearm pain which suggested the possibility of 
C5-C6 radiculopathy.

In September 2005, the Veteran underwent another VA 
examination.  The report notes the Veteran's complaints of 
neck pain.  The Veteran reported that he first developed neck 
pain in 1969 or 1970 after a motor vehicle accident while on 
active duty.  The Veteran reported that he did not see a 
medic.  The Veteran also reported that, several days later, 
he was involved in a motorcycle accident in Pennsylvania 
where he was hospitalized and later brought back to his base.  
He said that x-rays were performed which ruled out neck 
fractures.  He noted that he was given medication and 
returned to duty with no physical therapy.  He also reported 
continuous neck pain since the motorcycle accident, which 
became progressively worse.  He indicated that the neck pain 
radiated into his elbow in a vertical distribution on the 
left side.  Physical examination of the neck revealed no 
cervical or submandibular lymphadenopathy, no thyroid nodules 
or thyromegaly, and no carotid bruits.  Physical examination 
of the cervical spine showed a slight loss of lordosis and no 
scoliosis.  There was diffuse mild tenderness during 
palpation of the cervical paraspinal muscles.  There was also 
tenderness to palpation over the cervical spine and diffuse 
mild spasm of the paracervical musculature with mild 
guarding.  No trigger points were palpated and a Spurling's 
test was negative.  There were no cervical spine scars 
observed.  Range of motion revealed flexion to 45 degrees, 
extension to 40 degrees, right tilt to 35 degrees, left tilt 
to 33 degrees, right rotation to 75 degrees, and left 
rotation to 60 degrees.  The neck was painful in right tilt, 
left tile, and left rotation in the last 5, 7, and 8 degrees 
of motion, but at no other point in the examination.  There 
was no difference between active and passive range of motion 
and no loss of motion with repetition or resistance.  There 
was normal spinal rhythm with a smooth motion without 
halting.  There was no ankylosis of the cervical spine.  The 
diagnosis was cervical spine degenerative disc disease.  
After a thorough review of the evidence of record, and after 
interviewing and examining the Veteran, the VA examiner 
concluded that it was less likely than not that the 
"cervical degenerative disc disease was related to [the 
Veteran's] tenure in the service."  The VA examiner 
explained that the opinion was based on the length of time 
between the Veteran's service discharge and treatment for a 
cervical spine disorder, as well as the lack of evidence in 
the service treatment records reflecting a history of a neck 
injury or symptomatology in service.  

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for a 
cervical spine disorder.  There is currently diagnosed 
cervical spine degenerative disc disease.  Degmetich, 104 
F.3d at 1333 (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  While the Veteran's service treatment records 
reflect that he underwent Article 15 proceedings for failure 
to reduce speed to avoid a collision in December 1970, there 
is no evidence that the Veteran injured his cervical spine at 
that time.  As the contemporaneous evidence of record does 
not corroborate the Veteran's statements regarding his 
inservice neck injury, and because interest likely plays a 
roll in the Veteran's statements, the Board does not find the 
Veteran's statements that he injured his cervical spine in 
service to be credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In addition, although the 
Veteran complained once of a stiff neck during active 
service, there is no other evidence of a cervical spine 
disorder during active service, and the Veteran's separation 
examination showed that his neck and spine were normal.  
Moreover, the first objective evidence of a cervical spine 
disorder was not until December 1982, over 9 years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the disorder).

In addition, the other evidence of record does not 
demonstrate a relationship between the Veteran's current 
cervical spine disorder and active service or his service-
connected low back disability.  38 C.F.R. §§ 3.303, 3.310; 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability); Allen, 
7 Vet. App. at 448 (holding that secondary service connection 
requires evidence that the current disability was either 
caused or aggravated by a service-connected disability).  The 
May 2001 VA examiner found that the Veteran's cervical spine 
disorder was not caused or aggravated by his low back 
disability.  In addition, the September 2005 VA examiner 
concluded that the Veteran's cervical spine disorder was not 
directly related to active duty service.  Both examiners 
reviewed the Veteran's claims file and his contentions in 
preparing their opinions.

The Board acknowledges the Veteran's argument that he had 
cervical spine pain during service, and that his cervical 
spine pain has continued since service discharge.  The Board 
also observes that the Veteran is competent to testify to 
observable symptomatology, such as cervical spine pain.  See 
Barr, 21 Vet. App. 303 (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  However, the Veteran cannot 
provide competent evidence by his statements alone that the 
observable symptoms noted were manifestations of chronic 
cervical spine pathology or a diagnosed cervical spine 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  38 C.F.R. § 3.303 does not relieve the Veteran of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence showing a relationship between a 
current disability and either an inservice injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999) (holding that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  In this 
case, there is no medical evidence of record relating the 
Veteran's current cervical spine disorder to his military 
service or to his service-connected low back disability.  
Moreover, the May 2001 VA examiner and the September 2005 VA 
examiner considered the Veteran's statements of continuity of 
symptomatology when determining that the Veteran's cervical 
spine disorder was not related to active duty service or to 
the Veteran's service-connected low back disability.  
Accordingly, as there is no medical evidence that the 
Veteran's current cervical spine disorder is related to 
service or a service-connected low back disability, service 
connection for a cervical spine disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the Veteran's claim, and the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


C.  CUE Claim

The Veteran first filed a claim for entitlement to service 
connection for a nervous condition in April 1973.  Service 
connection was denied in a November 1973 rating decision.  
The Veteran did not appeal the rating decision, and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2008).  A March 1975 rating decision 
reopened and denied the Veteran's claim for entitlement to 
service connection for a nervous disorder.  The Veteran did 
not appeal the rating decision, and it became final.  Id.  

In July 1991, the Veteran filed a claim for entitlement to 
service connection for PTSD.  In a July 1993 rating decision, 
the RO granted service connection for PTSD, and assigned a 
100 percent evaluation, effective July 22, 1991.  The Veteran 
did not appeal the RO's July 1993 rating decision, and the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  A rating decision dated in September 2001, 
assigned an effective date of July 18, 1991, for service-
connected PTSD, based upon a finding that the Veteran's July 
1991 claim form was received on July 18, 1991, and not July 
22, 1991. 

The Veteran now seeks to establish entitlement to service 
connection for PTSD from the date of his January 1973 
discharge from active duty service.  The RO assigned the 
current effective date based on the date that the Veteran's 
claim for entitlement to service connection for PTSD was 
received.  38 C.F.R. § 3.400 (1992).  In order to establish 
entitlement to an earlier effective date prior to July 18, 
1991, the Veteran must demonstrate CUE in the July 1993 
rating decision in not assigning an effective date prior to 
July 1991.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the Veteran assert more than a disagreement as 
to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never satisfy the stringent definition of CUE.  Fugo, 6 
Vet. App. at 44; see also Russell, 3 Vet. App. 310.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993). 

The Veteran asserts that the RO erroneously failed to grant 
an effective date of January 13, 1973, the date after his 
separation from active duty service, for a grant of service 
connection for PTSD.  The Veteran contends that his service 
treatment records and treatment records after service 
discharge reflect diagnoses of and treatment for a 
psychiatric disorder, and that accordingly, he is entitled to 
an effective date immediately following service discharge.  
At the time of the July 1993 rating decision, the effective 
date of an award of direct service connection was the day 
following separation from active service or the date 
entitlement arose if a claim was received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection was either the date of 
receipt of the claim, or the date entitlement arose, 
whichever was later.  38 U.S.C.A. § 5110(a) (1993); 38 C.F.R. 
§ 3.400(b)(2)(i) (1993).  A "claim" was defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (1993).  An informal claim was "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a) (1993).

At the time of the July 1993 rating decision, the medical 
evidence of record showed that the Veteran had treatment for 
psychiatric disorders during service and that he received 
continuing treatment for psychiatric disorders immediately 
after service discharge.  A January 1967 separation 
examination reflects that the Veteran had an emotionally 
unstable personality.  On a report of medical history, 
completed at that time, the Veteran denied nightmares, 
depression, and excessive worry.  A July 1968 entrance 
examination showed that the Veteran's psychiatric status was 
normal, and a June 1969 note reflects that there were no 
additional defects noted on examination at that time.  July 
1972 treatment records reveal that the Veteran was depressed, 
had anxiety, and was recently "busted."  There were 
diagnoses of probable adult situational with personality 
trait or pattern disorders, and the physician reported that 
the Veteran's history was compatible with chronic brain 
syndrome, mild comparative compulsive personality disorder.  
A November 1972 separation examination reflects that the 
Veteran's psychiatric status was normal.  The November 1972 
examination shows a stamp dated in January, presumably 
January 1973 which was the month of the Veteran's discharge 
from service.  The stamp also shows the Veteran's 
certification that his physical condition had not changed 
since his last examination.  On a report of medical history, 
completed in November 1972, the Veteran denied a history of 
nightmares, depression, and excessive worry.  

In March 1973, the Veteran filed a claim for entitlement to 
service connection for a nervous condition.

A June 1973 evaluation shows that the Veteran exhibited no 
psychotic symptoms, and that his talk was coherent and 
direct.  The Veteran was very tense, reported reliving combat 
experiences, noted disturbed sleep, and complained that he 
sometimes felt that he wanted to hurt his wife because of 
tension.  A moderate degree of fear was noted.  The Veteran 
was alert and fully oriented.  The diagnosis was transitional 
situational disturbance, adjustment in reaction of adult life 
associated with severe combat experiences manifested by 
trembling, hiding, easily upset, and tension.

A September 1973 psychiatric evaluation notes the Veteran's 
complaints of depression, anxiety, short temper, nervousness 
driving, nightmares, feeling jumpy, and hitting his wife 
several times while sleeping.  The Veteran reported feeling 
jumpy and paranoid in Vietnam.  Mental status examination 
revealed that the Veteran seemed tense and anxious, but not 
depressed.  He was restless and had a high temper with 
difficulty controlling it.  The evaluation reflects that the 
Veteran presented with a diagnosis of personality trait or 
pattern disorders and had acute depression reaction, agitated 
type, probably aggravated by diet pills.  

An October 1974 private medical treatment record reflects 
that the Veteran received treatment for acute anxiety which 
began during service, and that one of the main factors in the 
Veteran's anxiety was continued combat service in Vietnam.  
VA treatment records from January 1988 through October 1991 
reflect continued diagnoses of and treatment for psychiatric 
symptomatology, including PTSD.  The records reflect that the 
Veteran was first diagnosed with PTSD in June 1991, and PTSD 
was noted to be severe and chronic.  That same month, the 
Veteran filed a claim for entitlement to service connection 
for PTSD.

April 1992 and August 1992 VA examination reports also 
reflect diagnoses of PTSD based on the Veteran's combat 
experience.  VA treatment records from December 1992 through 
February 1993 reflect that the Veteran was admitted to the 
hospital for treatment of PTSD.  

The Board acknowledges that the Veteran filed a claim for 
entitlement to service connection for a nervous disorder in 
March 1973, within one year of his service discharge.  
However, the RO considered the Veteran's claim for 
entitlement to service connection for a nervous disorder to 
be separate and distinct from his later claim for entitlement 
to service connection for PTSD, as the RO assigned an 
effective date of the date of the Veteran's claim for 
entitlement to service connection for PTSD.  Although the 
Veteran had a history of psychiatric symptomatology during 
service and shortly after service discharge, the evidence 
reflects diagnoses of and treatment for emotionally unstable 
personality; personality trait or pattern disorders; acute 
depression reaction, agitated type, probably aggravated by 
diet pills; and transitional situational disturbance, 
adjustment in reaction of adult life; and acute anxiety.  The 
Board also acknowledges that some of those diagnoses were 
related to the Veteran's combat history during service.  
However, a diagnosis of PTSD was not made until June 1991, 
and the Veteran immediately filed a claim for service 
connection for PTSD after that diagnosis.  

The Board observes that the Court recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 
No. 07-558 (Feb. 17, 2009).  However, at the time of the RO's 
July 1993 rating decision, Clemons had not been decided.  
Clemons was not decided until many years after the July 1993 
rating decision.  The July 1993 RO decision could not have 
erred in failing to incorporate and consider case law which 
did not exist at the time of the RO's determination.  See 
Damrel, 6 Vet. App. 242.

The Board concludes that the RO's assignment of an effective 
date July 1991 was not clearly and unmistakably erroneous.  
The RO's determination was reasonable with respect to the 
facts shown, and the law, as it then existed, was not 
misapplied.  Additionally, implicit in the Veteran's argument 
is the intimation that VA did not properly weigh the 
evidence, because the evidence showed psychiatric 
symptomatology during service and since service discharge.  
The RO's determination in assigning an effective date in July 
1991 was based on the finding that the July 1991 PTSD claim 
was a separate and distinct claim from the March 1973 claim 
for entitlement to service connection for a nervous condition 
and that the evidence of record prior to June 1991 did not 
reflect a diagnosis of PTSD.  

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1992).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.  

In the instant case, there is no evidence prior to July 1991 
of a claim, either formal or informal for PTSD.  Although a 
June 1991 VA examination found PTSD, this examination can not 
be considered a claim.  See 38 C.F.R. § 3.157 (1992).

In sum, the evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, clear and unmistakable 
error is not established. 

D.  Prestabilization

The Veteran contends that he is entitled to a 
prestabilization rating under 38 C.F.R. § 4.28 from the date 
of his discharge from active duty service in January 1973 on 
the basis that his PTSD was unstable to the point that 
gainful employment was not possible.  The record also 
reflects that the Veteran requested entitlement to a 
prestabilization rating for mononucleosis and an allergy to 
bee sting and mosquito bites.  However, as service connection 
for mononucleosis and an allergy to bee sting and mosquito 
bites has not been established, the Veteran is not entitled 
to a prestabilization rating for those disorders.  See 
38 C.F.R. § 4.28; see also Whitehead v. Brown, 4 Vet. App. 
346, 348 (1993) (prestabilization rating may be awarded for 
service-connected conditions interfering with employability 
that have not become stabilized).  Accordingly, as service 
connection has been established for PTSD, and not 
mononucleosis and an allergy to bee sting and mosquito bites, 
the Board will consider the Veteran's claim for a 
prestabilization rating for PTSD only.

Under the provisions of 38 C.F.R.§ 4.28 a prestabilization 
rating may be assigned from the date of service discharge, in 
lieu of ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury.  See 
38 C.F.R. § 4.28.  Under 38 C.F.R.§ 4.28 an unstabilized 
condition with severe disability such that substantially 
gainful employment is not feasible or advisable warrants a 
100 percent rating.  Id.  An unhealed or incompletely healed 
wound or injury that will likely cause a material impairment 
to employability warrants a 50 percent evaluation.  Id.  
Prestabilization ratings are for assignment in the immediate 
post discharge period and will continue for a 12 month 
period.  Id.  

As discussed above, the Veteran's service treatment records 
show diagnoses of and treatment for depression, anxiety, and 
adult situational with personality trait or pattern disorder.  
However, a November 1972 examination reflects the Veteran's 
psychiatric status was normal.  Moreover, a stamp dated in 
January, presumably January 1973 which was the month of the 
Veteran's discharge from service, reflects the Veteran's 
certification that his physical condition had not changed 
since his last examination.  In a report of medical history, 
completed in November 1972, the Veteran denied frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  

Several months after service discharge, the Veteran underwent 
psychiatric examinations.  A June 1973 evaluation shows that 
the Veteran exhibited no psychotic symptoms, and that his 
speech was coherent and direct.  However, he was tense and 
reported reliving his combat experiences.  The examiner 
performed a mental status examination and diagnosed 
transitional situational disturbance, adjustment in reaction 
of adult life associated with severe combat experiences 
manifested by trembling, hiding, easily upset, and tension.  
A September 1973 psychiatric evaluation notes the Veteran's 
complaints of depression, anxiety, short temper, nervousness 
driving, nightmares, feeling jumpy, and hitting his wife 
several times while sleeping.  The Veteran reported that he 
worked as a salesman, that he sold industrial chemicals, and 
that he worked in an office most of the time.  The evaluation 
reflects that the Veteran presented with a diagnosis of 
personality trait or pattern disorders and had acute 
depression reaction, agitated type, probably aggravated by 
diet pills.  

An October 1974 private medical treatment record reflects 
that the Veteran received treatment for acute anxiety which 
began during service, and that one of the main factors in the 
Veteran's anxiety was continued combat service in Vietnam.  
VA treatment records reflect that the Veteran was first 
diagnosed with PTSD in June 1991, and PTSD was noted to be 
severe and chronic.  That same month, the Veteran filed a 
claim for entitlement to service connection for PTSD.  

In a July 1993 rating decision, service connection for PTSD 
was granted, and a 100 percent evaluation was assigned, 
effective in July 1991.  As previously discussed, the Veteran 
filed a claim contending that there was CUE the July 1993 
rating decision which assigned an effective date for PTSD in 
July 1991.  However, by this decision, the Board has denied 
the Veteran's claim for CUE.  Accordingly, the effective date 
for the Veteran's service-connected PTSD remains in July 
1991.

After a thorough review of the evidence of record, the Board 
concludes that the Veteran is not entitled to a 
prestabilization rating for PTSD from the date of his 
discharge from active duty service.  38 C.F.R. § 4.28.  As 
previously discussed, the effective date for the Veteran's 
service-connected PTSD is in July 1991.  In addition, there 
is no evidence that the Veteran was hospitalized for PTSD at 
service discharge, that he had PTSD which was unstabilized at 
service discharge, or that his PTSD materially or 
substantially impaired his employability at service 
discharge.  Moreover, the Veteran's November 1972 examination 
and the stamp on the examination report dated in January, 
presumably January 1973, reflect that the Veteran's 
psychiatric status was normal at separation from service.  
Further, during a September 1973 psychiatric examination, the 
Veteran reported that he was working as a salesman, that he 
sold industrial chemicals, and that he worked in an office.  
Accordingly, a prestabilization rating for service-connected 
PTSD is not warranted.  Id.


ORDER

Service connection for loss of use of the bilateral lower 
extremities, to include as secondary to a service-connected 
low back disability, is denied.

Service connection for a cervical spine disorder, to include 
as secondary to a service-connected low back disability, is 
denied.

The July 1993 rating decision which assigned an effective 
date of July 22, 1991, later changed to July 18, 1991, did 
not contain CUE; the appeal is denied.

A prestabilization rating from the date of separation from 
active military service in January 1973 is denied.


REMAND

The Veteran is seeking an increased rating for his service-
connected low back disability and entitlement to service 
connection for a skin disorder, to include as due to 
herbicide exposure in service.  He is also claiming 
entitlement to SMC based on the need for regular aid and 
attendance of another person or being housebound, entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of automotive and adaptive equipment or adaptive 
equipment only, and entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations.  For the reasons 
discussed below, these issues must be remanded.

A.  Low Back Disability

The Board finds that additional development is necessary with 
regard to the Veteran's claims for entitlement to an 
increased evaluation for his low back disability.  VA's duty 
to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  VA's duty to assist also includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) (observing that where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination 
of veteran because a 23-month old exam was too remote in time 
to adequately support the decision in an appeal for an 
increased rating); see also 38 C.F.R. § 3.326(a).

Although a VA examination was provided in September 2005 
which addressed the severity of the Veteran's low back 
disability, the clinical findings of that examination report 
are now almost 4 years old.  In addition, the most recent VA 
treatment records in the claims file are from 2003.  To 
adjudicate the severity of the Veteran's low back disability 
without more current clinical findings would be in error.  
Accordingly, as there are no current treatment records in the 
claims file and the findings from the September 2005 VA 
examination may not reflect the current state of the 
Veteran's low back disability, the Board finds that a new 
examination is warranted to determine the current extent and 
severity of the Veteran's service-connected low back 
disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).

B.  Skin Disorder

With regard to the Veteran's claim for entitlement to service 
connection for a skin disorder, to include as due to 
inservice exposure to herbicide agents, the Board 
acknowledges that the Veteran was provided with a VA 
examination in October 2005.  The Board also observes that 
the VA examiner who conducted the October 2005 examination 
concluded that the Veteran's skin disorder was related to 
extensive exposure to the sun many decades ago.  In a 
December 2006 email update to the October 2005 opinion, the 
VA examiner stated that a determination could not be made as 
to whether the Veteran's current skin disorder was related to 
service because he could "not find that it was even 
diagnosed."  Although the October 2005 opinion reflects that 
the VA examiner reviewed the Veteran's "medical records 
pertaining to dermatology," there is no indication that the 
VA examiner reviewed the Veteran's entire claims file, to 
include his service treatment records, which reflect 
diagnoses of and treatment for syncosis barbae in service, or 
VA examination reports completed shortly after service 
discharge.  As the October 2005 VA examination is not based 
on a thorough review of the Veteran's claims file, the Board 
finds that it is inadequate upon which to base an appellate 
decision, and a new VA examination must be provided which 
addresses the issue of whether the Veteran's current skin 
disorder is related to his active duty service, to include 
inservice exposure to herbicide agents.  See Barr, 21 Vet. 
App. at 311 (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The opinion provided by the 
VA examiner must be based on a thorough review of the 
Veteran's claims file and must provide supporting rationale 
for any opinion provided.

C.  Aid and Attendance or Housebound Status, Automobile 
and/or Adaptive Equipment, and Specially Adapted Housing or 
Special Home Adaptations

The issues of entitlement to SMC based on the need for 
regular aid and attendance of another person or being 
housebound, entitlement to a certificate of eligibility for 
financial assistance in the purchase of automotive and 
adaptive equipment or adaptive equipment only, and 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations are inextricably intertwined with the issue 
of entitlement to an increased disability rating for a low 
back disability because adjudication on the increased rating 
issue may affect the merits and outcome of these issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one would 
significantly impact on the other).


Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran a VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided, and the report prepared must 
be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.


The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected lumbar spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
lumbar spine disability.

2.  The RO must afford the Veteran a VA 
dermatological examination to ascertain 
the etiology of his current skin disorder.  
The claims folder must be provided to, and 
reviewed by, the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed skin disorder is related to the 
Veteran's active duty service, to include 
his inservice exposure to herbicide 
agents.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination(s) 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  The RO must then review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claims for 
entitlement to an increased evaluation for 
a low back disability, entitlement to 
service connection for a skin disorder, 
entitlement to SMC based on the need for 
regular aid and attendance of another 
person or being housebound, entitlement to 
a certificate of eligibility for financial 
assistance in the purchase of automotive 
and adaptive equipment or adaptive 
equipment only, and entitlement to a 
certificate of eligibility for financial 
assistance in acquiring specially adapted 
housing or special home adaptations.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


